DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group 1 in the reply filed on 4/24/22 is acknowledged.  The traversal is on the ground(s) that the pneumatic valves of each group encompasses the same field of search and that the examiner did not appropriately show how the groups were mutually exclusive because of a divergent search.  This is found persuasive.

Allowable Subject Matter
Claims 1-16 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:   The closest prior art of record has been included in the PTO-892.  The examiner notes that Hattori et al. (US 4491364) appears to be the closest prior art of record.  Regarding claim 1, Hattori et al. (US 4491364) teaches a valve (5) for a fluid bladder (1) of a seat adjustment device of a vehicle seat (see Figure 1), comprising: a first valve chamber (6) configured to connect to a fluid source (3, pump); a second valve chamber (10) separate from the first valve chamber (6 – see Figure 2) and configured to connect to the fluid bladder (1) separate from the first valve chamber and the second valve chamber and configured to connect to an environment of the valve (see Figure 2 as 10 leads into the innards of the valve); a third valve chamber (8) separate from the first valve chamber (6) and the second valve chamber (10) and configured to be connected to an environment of the pneumatic valve; a fourth valve chamber (53b) separate from the first valve chamber (6), the second valve chamber (10) and a third valve chamber (8) and fluidically connected to the first valve chamber (6) via a first fluid passage (through the pathway of 7), fluidically connected to the second valve chamber (10) via a second fluid passage (8 and 58 combination) and fluidically connected to the third valve chamber (8) via a third fluid passage (58 only); and an actuator unit (18) comprising a membrane element (15) disposed in the fourth valve chamber (see Figure 2) and an actuator element (14) disposed in the third valve chamber (8) , wherein the actuator element (14) is coupled to the membrane element (15).
However, Hattori does not distinctly disclose the actuator element (14) is coupled to the membrane element (15) and is configured to move the membrane element between a first position wherein the first fluid passage is opened and the third fluid passage is closed, and a second position wherein the first fluid passage is closed and the third fluid passage is opened.  It appears that the membrane element is the structure that moves the actuator element within Hattori.  The user moves the membrane element 15 which exerts a force on the actuator 14 to move into various positions.  The way that the structure of claim 1 is set forth, it would not make sense that item 14 would be considered the membrane element and item 15 the actuator.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245.  The examiner can normally be reached on Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK R WENDELL/Primary Examiner, Art Unit 3636